DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
All of the references in the information disclosure statement filed June 15, 2018 have been considered.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Brown on February 25, 2021.

The application has been amended as follows: 

Claims 1-4 were cancelled.


Reasons for Allowance
Claims 5-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 5 recites a method for producing a sapphire composite base material, comprising the steps of: implanting hydrogen ions through a surface of a single crystal sapphire substrate to form an ion-implanted layer inside the single crystal sapphire substrate; applying a solution containing a silica precursor onto at least one surface selected from the group consisting of the surface of the single crystal sapphire substrate before the ion implantation, the surface of the single crystal sapphire substrate after the ion implantation, and a surface of an inorganic glass substrate to be bonded to the single crystal sapphire substrate, followed by heating to form a silica intermediate film; bonding the surface of the single crystal sapphire substrate to the surface of the inorganic glass substrate via the intermediate film to obtain a bonded body; and dividing the bonded body along the ion-implanted layer to transfer a single crystal sapphire film to the inorganic glass substrate via the intermediate film.  None of the prior art teaches or discloses producing a sapphire composite by applying a silica precursor solution to the respective surface of a sapphire substrate or an inorganic glass substrate so as to bond the substrates to one another to form a sapphire composite base as currently claimed.  The closest prior art of Zahler et al. (US 20140133074) as modified by Jones et al. (US 20070068375) discloses a method of making a sapphire composite by using a polyvinyl butyral 
The following prior art is considered pertinent but does not make up for the deficiencies of the above references:  Both Joo et al. (US 20160308184) and Shindo et al. (US 20180138019) both disclose that it is known in the art to use perhydropolysilazane as a silica precursor to form a silica layer; Lui et al. (US 6928215) and Fehlner (US 6216491) disclose that it is known and conventional in the art to use a silica film on soda lime glass so as to protect LCD material from degrading, but none of the aforementioned references teach or disclose using a silica precursor as a bonding agent in a method for producing a sapphire composite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 27, 2021